ENGLAND, Justice.
The First District Court of Appeal has certified its decision in this case1 for consideration of the same question which was posed in Earnest v. State, 342 So.2d 1024 (Fla. 1st DCA 1977), that is, whether a three year minimum jail sentence for possession of a firearm during the commission of certain crimes extends to aiders and abetters who are principals in the first degree of those crimes. We answered this question in the negative on review of the Earnest decision. Earnest v. State, Fla., Case No. 51,491, opinion filed August 31, 1977.
Accordingly, petitioner’s minimum mandatory sentence is vacated and the case is remanded to the district court with instructions to remand to the trial judge for appropriate sentencing in accordance with this decision.
It is so ordered.
OVERTON, C. J., SUNDBERG and HATCHETT, JJ., concur.
KARL, J., dissents.

. Johnson v. State, 346 So.2d 651 (Fla. 1st DCA 1977).